                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RHONDA TINSLEY,                                         CASE NO. C18-5867-JCC
10                             Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16   pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 13). Plaintiff
17   prevailed on an appeal of an agency action and thus is entitled to an award of attorney fees and
18   costs. (See Dkt. Nos. 11 and 12.) Accordingly, the Court GRANTS Plaintiff’s motion (Dkt. No.
19   13). Pursuant to 28 U.S.C. § 2412(a) and (d), the Court AWARDS attorney fees in the amount of
20   $2,348.88 and costs of $400.
21          Subject to any offset by the Department of Treasury as described in Astrue v. Ratliff, 560
22   U.S. 586 (2010), the check for attorney fees and costs shall be made payable to Plaintiff’s
23   attorney, Kevin J. Margado. Regardless of any offset, the check shall be mailed to Kevin J.
24   Margado at the following address: David B. Vail, Jennifer M. Cross-Euteneier, & Associates,
25   P.O. Box 5707, Tacoma, WA 98415-0707.
26          //


     ORDER
     C18-5867-JCC
     PAGE - 1
 1          DATED this 13th day of September 2019.




                                                     A
 2

 3

 4
                                                     John C. Coughenour
 5                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-5867-JCC
     PAGE - 2
